Citation Nr: 0027774	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  94-32 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for service-connected low back strain with 
degenerative disc disease (DDD) of the L5-S1 vertebrae, for 
the period from January 29, 1993, to May 27, 1999.

2.  Entitlement to an increased rating in excess of 40 
percent for service-connected low back strain with DDD of the 
L5-S1 vertebrae, for the period commencing from May 28, 1999.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to August 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1993 decision by the Togus, Maine, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, inter alia, granted the veteran service 
connection and a 10 percent evaluation for recurrent low back 
strain, effective from January 29, 1993 (the date on which he 
filed his claim for VA compensation benefits).  In a March 
1995 RO hearing officer's decision, the veteran was granted 
an increased rating, to 20 percent, for his service-connected 
low back disability, effective from January 29, 1993.  The 
case was remanded by the Board in May 1996 and July 1997, 
both times for additional evidentiary and procedural 
development.  In a June 2000 rating decision, the RO assigned 
a 40 percent rating for the low back disorder, now 
diagnostically rated as low back strain with DDD of the L5-S1 
vertebrae, effective on May 28, 1999.  

The veteran was originally represented by AMVETS in this 
appeal.  However, in correspondence dated in June 2000, 
AMVETS notified VA that it was withdrawing its representation 
of the veteran due to differences in opinion between them 
with regard to the current appeal.  Though the veteran was 
duly informed of AMVETS unilateral decision to withdraw its 
representation, he still "demanded" in written 
correspondence, dated in July 2000, that AMVETS represent him 
in this matter.  As AMVETS cannot be compelled to represent 
the veteran, and as the veteran did not indicate in any 
subsequent communication that he desired to be represented by 
an attorney, agent or other veterans service organization in 
this appeal, the Board considers the matter closed; the 
veteran is now representing himself, pro se, in this appeal.  
In September 2000, the case was returned to the Board for 
appellate adjudication and the veteran now continues his 
appeal.



FINDINGS OF FACT

1.  Prior to May 28, 1999, the veteran's service-connected 
low back disability was manifested by complaints of recurrent 
low back pain, pain on motion, moderate limitation of 
lumbosacral motion, radiographic evidence of degenerative 
changes of his lumbar spine (especially at L5-S1), and 
symptomatology compatible with moderate intervertebral disc 
syndrome and lumbosacral strain.

2.  Following May 28, 1999, the veteran's service-connected 
low back disability is manifested by recurrent low back pain, 
pain on motion, tenderness of his lumbosacral and paraspinal 
muscles on the left of L5-S1, radiographic evidence of 
degenerative changes of his lumbar spine (especially at L5-
S1), and symptomatology compatible with severe intervertebral 
disc syndrome and lumbosacral strain.

3.  No medical complexity or controversy is shown concerning 
the veteran's claim for initial assignment of a disability 
rating for the service-connected back disability, so as to 
require an independent medical examination (IME).


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent rating 
for service-connected low back strain with DDD at L5-S1 for 
the period prior to May 28, 1999, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5294 and 5295 (1999). 

2.  The criteria for a rating higher than 40 percent for 
service-connected low back strain with DDD at L5-S1 for the 
period following May 28, 1999, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5294 and 5295 (1999). 

3.  The criteria for submission for an IME have not been met.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. §§ 3.328, 20.901 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he was 
treated on several occasions for recurrent low back pain.  
Significantly, X-rays during service revealed that he had a 
congenital spinal disorder, diagnosed as spina bifida 
occulta, at his S1 vertebra.  The veteran was honorably 
discharged from military service in August 1969.  

On January 29, 1993, the veteran filed an informal claim for 
VA compensation and pension benefits for his multiple 
physical disabilities, including his low back.  This was 
followed by a formal claim for service connection for a low 
back disability, received by VA in early February 1993, which 
perfected his informal claim and established January 29, 
1993, as the effective date for the subsequent award of 
benefits.  

Included in the file are private medical reports, dated in 
1992, of general medical examinations of the veteran, in 
which the primary focus of attention was directed towards his 
history of amputation of the tip of the middle finger of his 
right (dominant) hand due to an industrial accident in 1984.  
These are relevant to the current appeal in that the report 
of a March 1992 physical activity evaluation shows that his 
only work-related restrictions were in lifting and grasping 
with his right hand, and that he was otherwise able to sit, 
stand, walk, twist, climb stairs, balance himself, stoop, 
kneel, crawl, bend and climb ladders.  The report of a 
private general medical examination, conducted in November 
1992, is significant for showing no mention of any low back 
complaints or symptomatology, even during a thorough 
examination of his musculoskeletal and neurological systems.

The report of VA medical examination which was conducted on 
May 10, 1993, shows that the veteran was employed as a 
machinist and millwright worker until he suffered a partial 
amputation of the middle finger of his right hand.  He 
complained of low back pain and associated intermittent 
numbness in his right leg.  Physical examination shows that 
he was able to forward flex to the point where his fingertips 
reached his toes.  Lateral bending was normal, no sciatic 
notch tenderness was noted and he was able to toe and heel 
walk well.  There was no atrophy or motor deficit was 
observed.  X-rays revealed lumbar disc space narrowing with 
hypertrophic changes and a mild spina bifida defect at the 
lumbosacral area.  The diagnosis was recurrent low back 
strain, minimal.  In his commentary, the examiner stated that 
he found no neural deficits and that the veteran was 
performing relatively well, considering the heavy duties 
involved in his line of work.

In a June 1993 RO decision, the veteran was granted service 
connection and a 10 percent rating for low back strain, 
effective from January 29, 1993.  

At an October 1993 RO hearing which addressed the veteran's 
claim for a nonservice-connected pension, he testified that 
he could sit comfortably for an indefinite period of time as 
long as he could get up every so often and stretch his back 
and move around.  However, after standing for only ten 
minutes, his back would begin to get numb.  He reported that 
in recent times his leg would go completely numb and he would 
fall on the floor.  He testified that his low back disability 
prevented him from standing for a period more than 30 
minutes.  He also indicated that he was receiving 
chiropractic therapy for his back disability.

On April 11, 1994, the veteran underwent a VA spine 
examination.  He complained of low back pain after standing 
for prolonged periods of time, with occasional numbness of 
his right leg when sitting or walking.  Physical examination 
shows that he had a symmetrical posture and level iliac 
crests.  He could forward flex to the point where his 
fingertips reached his ankles.  Lateral bending was 
unrestricted, toe-and-heel walking was performed well and no 
deficits were revealed on motor testing.  Ankle jerks were 
+2, bilaterally, and his legs could be brought parallel to 
the floor while seated with no sign of discomfort.  No 
significant muscle atrophy of the lower extremities was 
observed.  X-rays revealed lumbar disc space narrowing with 
hypertrophic changes and a mild spina bifida defect at the 
lumbosacral area.  The diagnosis was chronic recurrent low 
back strain, mild, and rule out spinal stenosis or herniated 
nucleus pulposus (HNP).  The examiner commented that no 
neurological deficits were demonstrated and there was no 
significant change in the status of the veteran's low back 
disability since his last examination.  A CT scan was 
conducted on May 3, 1994, which revealed degenerative changes 
at the facet joints at the L2-L3, L3-L4, L4-L5 and L5-S1 
vertebrae.  At L5-S1 there was some narrowing of the central 
canal and intervertebral foramina caused by osteophytes.  The 
CT report was reviewed by the VA examiner and, in a May 1994 
addendum to the April 1994 examination report, the examiner 
reported that there was no spinal stenosis or HNP present in 
the veteran's lumbosacral spine.

At an RO hearing conducted in December 1994, the veteran 
contended that his low back disorder was productive of 
disabling symptoms which warranted assignment of a rating 
higher than 10 percent.  He testified that his low back 
became painful and troublesome if he sat or stood in one 
place or if he walked for an extended period of time.  He 
reported that he had to find job duties which allowed him to 
alternately sit, stand and move about in order to accommodate 
his low back disability.  His symptoms included low back pain 
which was always present and alternated in intensity, with 
occasional associated numbness in his right leg and muscle 
spasm at night.  He testified that his lifting abilities were 
impaired as a result of his low back problems.  According to 
his testimony, he used Ibuprofen in 800 milligram doses, 
three times per day, to treat his symptoms.  He also 
occasionally wore a back support, including when he drove for 
long distances.  When driving a car for extended periods of 
time, he also had to stop to take stretching breaks.  He 
received chiropractic therapy, but he denied having had 
surgical treatment for his low back disorder.  

In a March 1995 hearing officer's decision, the veteran was 
granted a 20 percent evaluation for his service-connected low 
back strain, effective from January 29, 1993.

VA and private treatment reports, dated from 1994 to 1996, 
show that the veteran received medical and chiropractic 
treatment for his low back complaints.  The reports show that 
he had been prescribed Ibuprofen and that he apparently 
received temporary relief from his low back symptoms through 
chiropractic therapy.  Billing records indicate that he 
received 10 chiropractic treatment sessions between July 1994 
to March 1995.  Social Security Administration (SSA) medical 
records associated with the folder show that he was awarded 
SSA benefits on the basis of medical disability commencing in 
December 1992.  The award of SSA benefits was predicated on a 
finding that he was unable to work due to physical impairment 
as a result of the late effects of musculoskeletal and 
connective tissue injuries associated with his partially 
amputated right middle finger and a discogenic and 
degenerative back disability.  

On August 27, 1996, the veteran was provided with a VA spine 
examination to assess his low back disability.  He reported 
to the examiner that, in the past two years, he would 
experience numbness and subsequent instability in his right 
leg after standing or sitting for a period of 5 to 20 
minutes, or if he walked slowly.  He stated that only his 
right leg was affected.  He did not complain of any symptoms 
affecting either foot or his left leg and he denied having 
any bladder or erectile dysfunction.  He reported that his 
back pain was located at the region of his low and midline 
back and that he was able to obtain some relief from 
chiropractic treatment.  He discontinued his use of Ibuprofen 
because of stomach troubles and was using Salsalate and 
Relafen medication for his symptoms.  He had no history of 
back surgery.  According to his statements, he was unable to 
work as of 1984 due to his hand injury.  

Physical examination in August 1996 revealed no external 
abnormalities and full range of motion on forward flexion, 
backward extension, rotation and lateral bending.  He was 
able to walk on his toes and heels and could perform squats 
and rise from a squatting position without difficulty.  His 
lower extremities were normal in bulk and strength and his 
deep tendon reflexes were present and symmetrical.  He 
possessed full sensation in both legs and there was no right 
leg numbness at the time of the examination.  Straight leg 
raising was accomplished to 80 degrees, bilaterally, with 
some discomfort on the right.  His plantar reflexes were 
flexor.  The examiner made note of the findings obtained on 
CT scan of the veteran's lumbosacral spine in 1994, and 
observed that the scan revealed that the L5-S1 disc was 
vacuumed.  The impression was degenerative disc disease at 
L5-S1.  In his commentary, the examiner stated that the 
veteran's reported difficulty with right leg numbness on 
sitting, standing and walking could not be explained on the 
basis of the findings obtained on CT scan or this clinical 
examination which, at the time, was essentially normal.  

VA medical records show that on medical examination on 
February 20, 1998, the veteran's claims files were not 
available at the time for review by the examining physician.  
At the examination, the veteran reported that he was working 
at a paralegal internship on a part-time basis, two days per 
week, at a legal service company.  He reported at the time 
that prolonged standing or sitting aggravated his low back 
symptoms, and that it interfered with his sleep such that he 
did not have an unbroken period of sleep for more than two 
hours.  On rare occasions, he would experience low back pain 
in his left lower back radiating down to his left thigh, 
along with a prickling sensation.  He would feel a 
considerable improvement when he started moving around.  

On physical examination, he was described as a heavy-set man 
who had displayed a symmetrical posture with level iliac 
crests.  The veteran reported that he had decreased sensation 
in his left posterior thigh, left medial calf and left 
lateral foot.  Ankle jerks were 2+ and without motor deficit 
in the ankles or both lower extremities.  Range of motion 
testing of his lumbosacral spine revealed forward flexion to 
85 degrees, lateral bending to 15 degrees, bilaterally, 
rotation to 20 degrees, bilaterally, and backward extension 
to 5 degrees.  Straight leg raising was to 35 degrees on the 
left and to 60 degrees on the right.  However, in the seated 
position, his legs could be brought parallel to the floor 
without any sign of discomfort.  Pedal pulses were 
diminished, especially on the left.  X-rays revealed 
spondylosis with osteophyte formation in the lumbosacral 
area.  The diagnostic impressions were chronic recurrent low 
back strain and intermittent radiculitis at L5-S1 on the 
left, characterized as mild, and secondary to hypertrophic 
spondylosis.  In the examiner's commentary, he stated that 
the aforementioned diagnoses had interfered with the 
veteran's ability to sleep and also limited his endurance.   

Also on February 20, 1998, VA provided the veteran with a CT 
scan of his lumbosacral spine.  The CT scan results were 
compared to those obtained from the May 4, 1994 CT scan.  The 
findings obtained revealed minimal degenerative changes at 
L2-L3, mild degenerative osteophyte formation at L3-L4, and a 
moderately diffuse disc bulge at L4-L5, with no obvious 
extrusion and mild degenerative changes.  Scan of L5-S1 
revealed vacuum phenomenon, disc space narrowing and 
prominent osteophyte formation which was eccentric to the 
left paracentral region and moderately severe bilateral bony 
neuroforaminal narrowing.  The impressions were as follows:

1.  The CT findings obtained in February 1998 were similar to 
those at the prior May 1994 examination.

2.  Impacting of the posterior and left paracentral 
osteophyte formation upon the thecal sac at the L5-S1 level.

3.  Moderately severe bilateral bony neuroforaminal narrowing 
at L5-S1.

4.  Moderate diffuse bulge at L4-L5.

X-rays of the veteran's lumbosacral spine, taken concurrently 
with the above CT scan on February 20, 1998, revealed 
prominent intervertebral disc space narrowing, marginal 
sclerosis and osteophyte formation at L5-S1.  There were also 
degenerative facet changes which appeared to be prominent at 
L5-S1.  Lumbar lordosis was well-maintained.  The 
radiographic impression was that the above findings were 
compatible with severe intervertebral disc disease and 
degenerative involvement at the lumbosacral junction.  The 
examiner remarked that these findings appeared similar on 
comparison to those obtained on the prior VA examination of 
May 10, 1993.

VA treatment records, dated from 1997 to 1999, show that the 
veteran reported having low back pain while being treated for 
other medical problems.  Included in these records is the 
report of a September 24, 1998, neurology consultation.  This 
report shows that the veteran complained of low back pain 
with associated leg pain down the extremities of either side.  
The veteran's legs were asymptomatic at the time of the 
consultation, but he described the areas affected and the 
examiner concluded that the reported symptoms were not 
sciatic.  On objective examination, he was able to forward 
flex his lumbar spine to 50 degrees.  Lateral bending was 
limited to mostly the upper half of his lumbar spine.  
Rotation was limited to either side, with slightly greater 
range of rotation on the left than the right.  He had no 
problems on straight leg raising.  Examination of his 
extremities revealed no sensory loss in his feet.  The 
February 1998 CT scans and X-ray study were reviewed and the 
examining neurologist, who thereafter concluded that, at that 
time, the veteran was not experiencing any true radicular 
signs relating to his sciatic nerve.  The impression was 
spondylosis of many years which was probably related to his 
period of military service.

On May 28, 1999, the veteran underwent a VA medical 
examination to evaluate his low back disability.  The claims 
file was available for the examiner's perusal at the time of 
this examination and the examiner took note of his pertinent 
medical history, including the findings of the X-ray study 
and CT scan which were performed in February 1998.  The 
veteran's subjective complaints at the time of the 
examination were constant low back pain which waxed and waned 
in intensity and which was made worse by prolonged sitting 
and standing, straining on the commode, and also aggravated 
by changes in weather.  He also experienced morning stiffness 
which lasted several hours on average.  His low back disorder 
occasionally interfered with the veteran's sleep.  The 
veteran described a set of neuropathic symptoms involving his 
low back and lower extremities which, to the examiner, 
appeared to be sciatica.  The sciatica episodes appeared 
twice in the prior year and lasted for almost a week, at 
which time he received emergency room treatment.  Minor 
symptomatic flare-ups reportedly occurred at random every two 
to four weeks, on average, and would last for up to several 
hours per episode.  The flare-ups seemed worse during winter.  
The veteran obtained a degree of relief through use of 
Celebrex medication.  The examiner stated that fatigability, 
weakness and incoordination were not issues in the present 
situation. 

The veteran believed that his low back disability was 
gradually becoming worse over time.  His physical limitations 
were that he could walk for 20 minutes on a hard surface and 
around 60 minutes on a softer surface, such as a lawn.  After 
20 minutes of sitting or standing in one place, he needed to 
get up and move around to alleviate onset of increased 
symptomatology.  He reportedly limited his lifting to no more 
than 50 pounds.  He also reported that he was able to perform 
firewood preparation work at his own pace.  However, he did 
not do any shoveling, raking or lawn mowing.  

Objective examination of the veteran on May 28, 1999, 
revealed the presence of a significant and very obvious 
lateral pelvic tilt, with the right side lower than the left, 
with corresponding shortening of the right leg by one inch.  
Tenderness was noted over the left sacroiliac joint which was 
definite and reproducible.  The veteran was not tender at any 
other site.  Range of motion testing shows forward flexion to 
80 degrees.  The veteran came to within one inch from 
touching his toes.  Onset of pain occurred at his left 
sacroiliac joint beginning at 60 degrees.  He was able to 
backward extend to 10 degrees, with pain at his left 
sacroiliac joint on the extremes of extension.  He was able 
to rotate to 30 degrees, bilaterally, with onset of left 
sacroiliac joint pain at 20 degrees right rotation and 25 
degrees left rotation.  Lateral flexion was to 5 degrees on 
the right and 10 degrees on the left, with left sacroiliac on 
the extremes of lateral flexion.  The examiner reported that 
he was unable to speculate on range of motion changes which 
might occur at other times, and also that the veteran had no 
history of weakness, incoordination or fatigability.  Deep 
tendon reflexes were +1 at the Achilles and straight leg 
raising was negative for radicular symptoms in the seated and 
supine positions, though with pain at the left sacroiliac 
joint on the extremes of straight leg raising.  Motor and 
sensory examination involving the lower extremities were 
normal and intact.  There was more prominent right lower 
thoracic and upper lumbar paraspinal musculature which was 
deemed by the examiner to have been a congenital condition.  
No muscle spasms were observed.  The veteran's gait was 
described as stiff and with a bilateral limp which the 
examiner could not explain and attributed to some other 
musculoskeletal problem apart from the low back disability.  

Following the above examination, the physician's diagnostic 
impressions were as follows:

1.  Severe L5-S1 DDD with significant degenerative facet 
changes.

2.  Moderately severe bilateral bony neural foraminal 
narrowing at L5-S1, secondary to diagnosis #1. 

3.  Severe myofascial restriction syndrome secondary to major 
sleep disturbance as well as stimulant abuse.  (The veteran 
was noted to be a heavy smoker of 35 years and also a heavy 
coffee drinker).  

4.  Bilateral sacroiliac mechanical dysfunction and pain 
secondary to a short right leg postural defect.

In his commentary, the medical examiner stated that the above 
diagnoses #1 and #2 were due to service, diagnosis #3 was 
lifestyle-related, and diagnosis #4 was congenital.

A private medical report, dated March 30, 2000, shows that 
the veteran was treated for what appeared to have been an 
episodic flare-up of low back symptomatology.  He denied 
having lower leg pain, weakness or a decrease in sensation in 
his lower extremities.  At the time of treatment, he appeared 
on a walker as he reported having difficulty picking up his 
legs due to problems with hip abduction and flexion.  
Examination at the time revealed tenderness on palpation of 
his lumbar spine at L1 to L3, with pain radiating down his 
left side and into his left buttock and paravertebral spine 
tenderness.  Pain was reported at 30 degrees on straight leg 
raising.  He experienced difficulty with forward flexion of 
his lumbar spine and walked with a shuffling gait.

The report of a private MRI study, conducted on April 3, 
2000, shows that there was a profound signal abnormality at 
L5-S1, indicative of extreme spondylitic change with an 
inflammatory component versus discitis and osteomyelitis.   
There was also a small area of nonspecific bone marrow edema 
involving the superior end plate of the L4 vertebra and a 
small central disc extrusion at L5-S1 without significant 
mass effect upon the neural elements.  The following day, he 
underwent a second MRI study on April 4, 2000, which revealed 
that the veteran had marked degeneration of his L5-S1 disc 
with secondary sclerosis.  The examiner at the time was still 
unable to exclude a superimposed discitis.  Thereafter, 
private outpatient treatment reports associated with the 
above MRI studies show that a needle biopsy of the disc 
tissue at L5-S1 was performed on April 7, 2000.  Laboratory 
testing of the biopsed disc tissue produced no evidence of 
discitis.  The veteran continued to report having severe back 
pain and was diagnosed with significant changes to L5-S1 disc 
with vacuum effect.

The report of an April 19, 2000, VA examination of the 
veteran's spine shows that the veteran ceased working as a 
part-time volunteer at a legal service company in early 
November 1999, reportedly due to increased low back pain.  
According to the veteran, he experienced low back pain of 
varying intensity "all the time," with occasional stiffness 
and attacks of sciatica on the right side for the past one or 
two years.  Low back pain was aggravated by prolonged sitting 
and standing.  He claimed to have weakness in his low back 
and legs, with numbness in both lower extremities, including 
his heels and the soles of his feet, and radiating pain down 
the anterior of both extremities.  The examiner noted in his 
report that the veteran had not lost time from work because 
he was only engaged as a part-time worker on a voluntary 
basis and was able to adjust his schedule.  He indicated that 
his physical endurance was diminished and that he suffered 
from easy fatigability in both legs.  

On objective examination, the veteran presented as a heavy-
set man who stood with a symmetrical posture.  His iliac 
crests were level.  Sensation in both legs were normal except 
for a report of decreased feeling in his left lateral and 
medial foot.  Ankle jerks were 2+, bilaterally, and there was 
no genuine motor deficit observed, though he displayed a 
uniform decrease in muscle strength of his left leg.  Range 
of motion testing of his lumbar spine shows forward flexion 
to 90 degrees, with onset of low back pain.  Lateral flexion 
was 20 degrees on the left and 15 degrees on the right with 
onset of pain.  Rotation was to 15 degrees, bilaterally, with 
onset of pain.  He was able to heel and toe walk normally.  
His hips displayed normal range of motion.  Straight leg 
raising was to 35 degrees on the left and 40 degrees on the 
right with onset of low back pain.  X-rays revealed marked 
spondylosis with osteophyte formation in the lumbosacral 
area.  The examiner also noted the CT scan of February 1998 
and the private MRI report of April 2000.  The impression was 
chronic recurrent low back strain and intermittent 
radiculitis of L5-S1, bilaterally, secondary to hypertrophic 
spondylosis.  The examiner commented that the veteran was not 
a considered to have been a candidate for surgical treatment.  
His radiculitis was intermittent and he did have some 
weakened movement and easy fatigability affecting both legs 
in an unpredictable manner.

II.  Analysis

To the extent that the veteran contends that his service-
connected low back disability was productive of a greater 
level of impairment than that which is reflected by a 20 
percent evaluation during the period from January 29, 1993, 
to May 27, 1999, and that it warranted a rating higher than 
the 40 percent rating currently assigned to this disability 
for the period commencing May 28, 1999, his claim for an 
increased rating for each of the aforementioned periods are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), in that they are not inherently implausible.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  The 
VA has a duty to assist the veteran in the development of his 
well grounded claim.  38 U.S.C.A. § 5107 (West 1991).  

The Board notes that the veteran has submitted a written 
statement in support of his claim, dated in August 2000, in 
which he contended that his case should be remanded for a 
third time to correct defects in the development of his 
claim.  Specifically, he contends that the RO has failed to 
follow the instructions of Board remands of May 1996 and July 
1997 with regard to the development of the evidence, 
especially the VA medical examinations, and failed to 
adequately consider the issue of functional loss when rating 
his low back disorder.  The Board finds, however, on its 
review of the claims files that development has been 
completed in the course of the two prior remands, that there 
are no gross procedural or evidentiary defects with regard to 
the current status of his appeal, and that the record has 
been sufficiently developed for appellate adjudication of the 
claim on the merits.  All relevant evidence has been properly 
developed, and no further assistance is required to comply 
with VA's duty to assist.  Id.  The Board will therefore 
proceed with the appeal.

In this regard, the veteran claimed entitlement to an 
independent medical opinion, a specialist medical opinion due 
to conflicting diagnoses, and also contended that the recent 
VA examinations were inadequate for rating purposes.  The 
controlling regulation specifically prohibits consideration 
of this part of an appeal as a separately appealable issue.  
"A determination that an independent medical opinion is not 
warranted may be contested only as part of an appeal on the 
merits of the decision rendered on the primary issue by the 
agency of original jurisdiction."  38 C.F.R. § 3.328 (1999).  

The Board finds that there is no basis in the record for a 
finding that the evidence of record pertaining to the 
veteran's service-connected back disability is so medically 
complex, obscure, or controversial, so as to warrant an 
independent medical opinion, and notes there is no such 
opinion of record from the VA Compensation and Pension 
Service.  The regulation, 38 C.F.R. § 3.328, provides that, 
when warranted by the medical complexity or controversy 
involved in a pending claim, an advisory medical opinion may 
be obtained from one or more medical experts who are not 
employees of VA.  Approval shall be granted only upon a 
determination by the Compensation and Pension Service that 
the issue under consideration poses a medical problem of such 
obscurity or complexity, or has generated such controversy in 
the medical community at large, as to justify solicitation of 
an independent medical opinion.  The necessity of obtaining 
such an opinion is left to the discretion of the Board.  
Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  The Board 
finds that, in the present case, the evidence does not 
demonstrate medical complexity or controversy concerning the 
veteran's service-connected back disability to warrant an 
IME.  The evidence of record includes clinical findings, and 
relevant findings which pertain to the rating criteria.  For 
example, measures of range of motion, including notations of 
tenderness or discomfort, neurological findings, and a 
diagnosis.  Neither the nature of this orthopedic disability 
nor degree of severity of the disability provide evidence of 
complexity, and there is no evidence of controversy 
surrounding the veteran's orthopedic disability.  

The veteran's contention that an advisory medical opinion is 
warranted because of the inadequacy of VA compensation 
examinations, on its face, does not meet the criteria for a 
request for an advisory medical opinion.  However, the Board 
would point out that on review of the entire record, the 
medical evidence contained in the file is adequate for rating 
purposes.  It is noted that the most recent VA examination 
report documents a history, notation of the veteran's 
complaints, neurological and orthopedic findings, reports of 
diagnostic studies, and diagnoses.  This evidence, combined 
with the other medical evidence of record, the Board finds is 
adequate to provide a basis for a rating determination 
regarding the veteran's back disability.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1999).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain, incoordination, 
weakness, or fatigability on the functional abilities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Furthermore, the Court has held that the VA must consider 
the applicability of regulations relating to pain.  Quarles 
v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 
592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a)	Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.). 

(b)	More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of 
ligaments, etc.). 

(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to execute 
skilled movements smoothly. 

(f)	Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

38 C.F.R. § 4.45.

The Board notes that this case is based on an appeal of a 
June 1993 RO decision, which had granted the veteran service 
connection for low back strain effective from January 29, 
1993, the date on which he filed his claim for service 
connection for this specific disability.  Consideration must 
therefore be given regarding whether the case warrants the 
assignment of separate ratings for his service-connected 
orthopedic disability for separate periods of time, from 
January 29, 1993, to the present, based on the facts found, a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The medical evidence shows that the veteran's service-
connected low back disability does not involve residuals of a 
vertebral fracture.  In addition, the medical evidence does 
not show ankylosis of his lumbar spine or limitation of 
lumbar motion akin to ankylosis, such that Diagnostic Codes 
5285, 5286, and 5289 of 38 C.F.R. § 4.71a (1999) may be 
applied in the present case.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1999), provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.

The applicable ratings codes for evaluating his low back 
disorder are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293, 5294 and 5295 (1999).  These Codes are 
respectively used to evaluate limitation of motion, 
intervertebral disc syndrome, sacro-iliac injury and 
weakness, or lumbosacral strain.  
  
38 C.F.R. § 4.71a, Diagnostic Code 5292, provides that 
moderate limitation of motion of the lumbar spine warrants a 
20 percent rating.  Severe limitation of motion warrants a 40 
percent rating.

38 C.F.R. § 4.71a, Diagnostic Code 5293, contemplates 
disability of the spine due to intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Diagnostic Code 5294 is for rating 
sacroiliac injury and weakness.  Both codes use identical 
criteria and provide the assignment of a 20 percent 
evaluation for moderate symptoms with recurring attacks.  A 
40 percent rating is warranted for severe intervertebral disc 
syndrome manifested by recurring attacks with only 
intermittent relief.  A 60 percent rating is warranted for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.

38 C.F.R. § 4.71a, Diagnostic Code 5295 is used for 
evaluating lumbosacral strain and provides for a 20 percent 
evaluation when there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  Assignment of a 40 percent evaluation is 
warranted when there is severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Applying the objective findings shown in the medical evidence 
to the aforementioned Diagnostic Codes, the disability 
picture presented by the veteran's low back strain shows that 
during the period between January 29, 1993, to May 27, 1999, 
he had, at worst, only moderate limitation of motion of his 
lumbar spine.  The veteran presents an elevated disability 
picture in his oral testimony and statements in support of 
his claim, as well as his accounts of his subjective symptoms 
on examination.  However, private medical records from 1992 
do not indicate any limitation in his ability to sit, stand, 
stoop, walk or twist.  VA and private treatment reports, 
dated from 1992 to 1998, and VA spine examinations conducted 
in May 1993, April 1994, August 1996, February 1998, and May 
1999 show that he could forward flex to the point where he 
could nearly touch his toes, and he had limitation of 
backward extension, lateral flexion and rotation due to pain 
which was, at worst, to 5 degrees, on extension and lateral 
flexion, and to 20 degrees on rotation, indicating only 
moderate limitation.  His forward flexion (which is the 
primary plane of motion for the lumbosacral spine) was, at 
worst, only to 50 degrees before onset of pain, also 
indicative of only moderate limitation of motion.  

Significantly, the examiner addressed the issue of functional 
loss at the May 1999 examination and determined, essentially, 
that apart from limitation of motion due to pain, the 
veteran's low back disability was not manifested by weakness, 
incoordination or fatigability.  As the examiner who 
conducted the May 1999 examination had reviewed the veteran's 
medical history, the Board finds that the physician's 
commentary in this regard adequately addresses the degree of 
functional loss of the lumbosacral spine, pursuant to 38 
C.F.R. §§ 4.40, 4.45 and DeLuca, for the whole period in 
which this case has been in appellate status.  Therefore, 
Diagnostic Code 5292 does not provide a basis for a rating 
higher than 20 percent for moderate limitation of motion for 
the entire effective period for the low back disorder, from 
January 29, 1993, onwards.

Application of the criteria of Diagnostic Code 5295 for 
lumbosacral strain to the evidence would not entitle the 
veteran to a rating higher than 20 percent for the period 
from January 29, 1993, to May 27, 1999, or a rating higher 
than 40 percent for the period commencing from May 28, 1999.  
A 20 percent rating under this Diagnostic Code contemplates 
muscle spasm on extreme forward bending, and loss of lateral 
spin motion, unilaterally, in the standing position.  Though 
the veteran claimed to have muscle spasm, the VA and private 
medical records associated with his claims file do not show 
that his low back disability is manifested by spasm of his 
paravertebral muscles during range of motion studies at any 
time from January 29, 1993, to as recently as April 2000.  
Nor does his back disability symptoms approximate the 
criteria for severe lumbosacral strain, with listing of his 
whole spine to the opposite side.  All VA examinations during 
this period show that his iliac crests were level and his 
posture was symmetrical, with the exception of the May 1999 
examination.  Though the May examination noted that there was 
significant lateral pelvic tilt with a shortened right leg, 
this was attributed to a congenital disorder and not his 
service-connected low back disability.  In any case, 
congenital disorders are not service-connectable disabilities 
for which VA compensation may be awarded.  (38 C.F.R. §  
3.303(c) (1999), See Sabonis v. Brown, 6 Vet. App. 426 
(1994)).  Furthermore, this tilting was not observed on 
subsequent examination in April 2000, as his posture was 
noted to be normal and symmetrical.  

Though the radiographic evidence indicates that there were 
significant osteoarthritic changes and narrowing and 
irregularity of the veteran's lumbosacral joint spaces on CT 
and X-ray examination in February 1998, this was not 
accompanied by marked limitation of motion on forward 
bending, loss of lateral spine motion, or abnormal mobility 
on forced motion such that assignment of a 40 percent rating 
would be warranted prior to May 28, 1999.

Applying the objective evidence to the criteria of Diagnostic 
Codes 5293 and 5294 for intervertebral disc syndrome and 
sacroiliac injury and weakness, the medical records for the 
period from January 29, 1993, to May 27, 1999, generally show 
moderate symptoms of intervertebral disc syndrome with 
recurring attacks.  The veteran was able to heel and toe walk 
normally on all examinations during this period.  At the 
February 1998 VA examination, he reported he worked part-time 
two days per week at a legal clinic as a paralegal.  Though 
the veteran repeatedly reported that he experienced 
neuropathic symptoms of numbness down his lower extremities 
on extended periods of standing and sitting, this symptom has 
not been objectively demonstrated on examination or 
treatment.  Noteworthy is the commentary of the VA physician 
in the August 1996 examination report, who examined the 
veteran and stated that the veteran's reported difficulty 
with leg numbness on sitting, standing and walking could not 
be explained on the basis of the findings obtained on CT scan 
or this clinical examination which, at the time, was 
essentially normal.  

The Board notes that X-rays of the veteran's lumbar spine on 
February 20, 1998, show findings which were characterized as 
being compatible with severe intervertebral disc disease.  
However, the evidence presents no objective demonstration of 
actual disabling symptomatology prior to May 28, 1999, which 
approximates the degree of low back impairment as 
contemplated in the rating schedule for severe intervertebral 
disc syndrome with recurrent attacks and intermittent relief.  
In this regard, the report of the September 24, 1998, VA 
neurological examination shows that the examining neurologist 
reviewed the February 1998 CT scan and X-ray reports and 
concluded that the veteran was not experiencing any true 
radicular signs relating to his sciatic nerve.  Therefore, on 
the basis of Diagnostic Codes 5293, 5294, and 5295, 
assignment of a rating higher than 20 percent for the period 
from January 29, 1993, to May 27, 1999, is not warranted by 
the evidence.

For the period commencing on May 28, 1999, onward, the 
objective medical evidence does not demonstrate that the 
veteran's low back disability warrants the assignment of a 
rating higher than 40 percent.  Diagnostic Codes 5292 and 
5295 do not contemplate a rating higher than 40 percent for 
limitation of motion or lumbosacral strain.  Diagnostic Codes 
5293 and 5294 allow for a 60 percent evaluation when there is 
evidence of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  On VA 
examination in April 2000, the veteran had intact ankle jerks 
and was able to heel and toe walk normally.  No genuine motor 
deficit was noted in either lower extremity and his 
radiculitis was characterized by the examiner to be only 
intermittent.  Therefore, the current rating of 40 percent 
for his low back disorder adequately contemplates the present 
state of his disability and an award of an increased 
evaluation, to 60 percent, is not warranted for the period 
commencing from May 28, 1999.  Because the evidence in this 
case is not approximately balanced with regard to this issue, 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp 2000); 38 C.F.R. § 
4.3 (1999); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence does not demonstrate that the veteran's low back 
disability produces such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  In this regard, the Board notes that the veteran 
is presently disabled by other disabilities in addition to 
his low back disorder, including residuals of a partial 
amputation of the middle finger of his dominant hand.  As the 
SSA records associated with the claims files show that the 
aforementioned disability also contributes significantly to 
his present overall level of impairment, a finding that his 
service-connected low back disorder is the sole cause of his 
disabled status cannot be made.  The Board further notes that 
the veteran reported at the May 1999 examination that he was 
able to perform the physically active work involved in the 
preparation of firewood, albeit at his own pace.  Thus, a 
referral of this case to the Director of the VA Compensation 
and Pension Service for consideration of the application of 
an extraschedular rating for low back strain, under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1999), is not 
warranted.


ORDER

An increased rating in excess of 20 percent for service-
connected low back strain with DDD at L5-S1 for the period 
prior to May 28, 1999, is denied.


An increased rating in excess of 40 percent for service-
connected low back strain with DDD at L5-S1 for the period 
following May 28, 1999, is denied.



		
	NADINE W. BENJAMIN
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

